Exhibit 10.4

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated as of April 15, 2003, to the Executive
Employment Agreement, dated as of October 1, 1999 (the “Employment Agreement”),
by and between Euramax International, Inc., a Delaware corporation (the
“Company”), and J. David Smith (“Executive”).

 

Background

 

The Company and the Executive desire to amend the Employment Agreement, in
accordance with Section 3.12 thereof, and upon the terms and conditions and in
the manner set forth below.

 

Terms

 

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                                       Definitions.  Section 1.1 of the
Employment Agreement is hereby amended as follows:

 

The definition of “Investor Group” is hereby amended to read as follows:

 

“‘Investor Group’  means, collectively, the individuals and entities party to
the Securities Holders Agreement dated April 15, 2003, and each of their
respective Affiliates.”

 

The following definition is added, in its entirety, as follows:

 

“‘Closing’  means Closing as defined in the Stock Purchase Agreement, dated the
date hereof, by and among Citigroup Venture Capital Equity Partners, L.P. and
affiliates, the Company and CVC European Equity Partners, L.P., CVC European
Equity Partners (Jersey), L.P., BNP Paribas (the “Stock Purchase Agreement”).”

 

Capitalized terms which are used but not defined herein shall have the meanings
ascribed to them in the Employment Agreement.

 

2.                                       Section 2.2(a).  Section 2.2(a) of the
Employment Agreement is hereby amended to read, in its entirety, as follows:

 

“(a)                            Commencing on the Effective Date and continuing
during the Employment Period, Executive shall serve as Chairman, President and
Chief Executive Officer of Euramax and such other members of the Company Group
as the Board shall determine and shall have the normal duties, responsibilities
and

 

--------------------------------------------------------------------------------


 

authority of a Person serving in such capacity in an organization of similar
size and structure as Euramax, subject in each instance to the supervision and
direction of the Board.”

 

3.                                       Section 2.3(a).  Section 2.3(a) of the
Employment Agreement is hereby amended to read, in its entirety, as follows:

 

“(a)                            During the Employment Period, Executive’s base
salary shall be $525,000 per annum or such greater amount as the Board shall
determine, from time to time, in its sole discretion (the “Base Salary”), which
salary shall be payable in regular installments in accordance with the Company
Group’s general payroll practices and shall be subject to customary
withholding.  The Board shall conduct a salary review in twelve (12) months from
the Closing.

 

4.                                       Section 2.3(b).  Two new sentences at
the end of Section 2.3(b) of the Employment Agreement are hereby inserted to
read, in its entirety, as follows:

 

“Euramax and Executive acknowledge and agree that the target bonus shall be 60%
of Executive’s Base Salary.  Upon the Closing (as defined in the Stock Purchase
Agreement), Executive will receive a sale bonus of $656,250.”

 

5.                                       Section 2.4(e).  Section 2.4(e) of the
Employment Agreement is amended as follows:

 

The second sentence of Section 2.4(e) is hereby amended to read, in its
entirety, as follows:

 

“In addition, during the Severance Period, Euramax will provide Executive and
his qualified beneficiaries, as defined by Section 4980B(g)(1)(A) of the
Internal Revenue Code, continued coverage under all insurance plans of Euramax,
including, without limitation, all medical insurance and other health plans,
life insurance and disability insurance plans of Euramax (the “Continued
Benefits”) in which Executive or his qualified beneficiaries were a participant
immediately prior to the Date of Termination or successor plans thereto, subject
to the timely payment (inclusive of an extra thirty (30) day grace period with
notice) by Executive of all premiums, contributions and other co-payments
required to be paid during such period by senior executives of Euramax under the
terms of such plans in effect from time to time.”

 

Two new sentences to be the fourth and fifth sentence of Section 2.4(e) of the
Employment Agreement are hereby inserted to read, in its entirety, as follows:

 

“In addition, after the Severance Period Executive shall be entitled to
participate in the Company’s group health plan as in effect from time to time,
provided that Executive elects such coverage and timely pays premiums equal to
those charged

 

2

--------------------------------------------------------------------------------


 

by the Company to employees electing “continuation coverage” as that term is
defined by Section 4980B of the Internal Revenue Code, substantially similar to
that elected by Executive.  Executive’s participation for continued coverage in
the group health plan for Executive and qualified dependents shall extend from
the date of termination of Executive’s employment until the earlier of (i) the
date Executive ceases to timely pay the required premiums within thirty (30)
days of when due after notice, (ii) the date the Executive becomes covered under
a group health plan of a subsequent employer, (iii) the later of the date upon
which the Executive first becomes eligible for Medicare or attains the age
sixty-five (65) or (iv) the date upon which the Company no longer maintains a
group health plan for any of its employees.”

 

6.                                       Section 2.4(i).  The first sentence of
Section 2.4(i) of the Employment Agreement is hereby amended by deleting the
phrase “,and then reduced for any other “parachute payments” (within the meaning
of Section 280G of the Internal Revenue Code) to the Executive from the Company
(including, without limitation, the acceleration of vesting of any stock or
stock options).”

 

7.                                       Section 2.8.  The Employment Agreement
is hereby amended to include a Section 2.8, to read in its entirety, as follows:

 

“2.8                           Certain Repurchase Rights.  Notwithstanding any
provisions to the contrary in the Securities Holders Agreement, dated the date
hereof, by and among the Company and the holders specified therein (the “SHA”),
upon any exercise by the Company of the Company’s Purchase Option (as defined in
the SHA) in Section 5.2 of the SHA with respect to the Management Shares (as
defined in the SHA) or the Management Options (as defined in the SHA) owned by
the Executive, neither the Executive nor the Company will be obligated to
consummate the purchase or sale contemplated by the Purchase Option (as defined
in the SHA) unless each has approved the determination of the Fair Market Value
(as defined in the SHA) of the Management Shares or the Management Options.  The
Purchase Option applicable to Executive shall expire six (6) months after its
exercise by the Company if no agreement on Fair Market Value has been reached at
such time.”

 

8.                                       Section 3.3.  Section 3.3 of the
Employment Agreement is hereby amended to read, in its entirety, as follows:

 

“Notices.  All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when delivered personally, mailed when
received by certified or registered mail, return receipt requested and postage
prepaid, or sent via a nationally recognized overnight courier, or one day after
sent overnight.

 

3

--------------------------------------------------------------------------------


 

Such notices, demands and other communications will be sent to the address
indicated below:

 

To Euramax:

 

Euramax International, Inc.

5445 Triangle Parkway, Suite 350

Norcross, Georgia 30092

 

To Executive:

 

J. David Smith

5130 Riverlake Drive, N.W.

Duluth, Georgia 30097-2367

 

or such other address or to the attention or such other person as the recipient
party shall have specified by prior written notice to the sending party.”

 

9.                                       Effectiveness.  This Amendment shall be
effective as of the Closing without further action required on the part of any
party hereto.  If the Closing does not occur and the Stock Purchase Agreement is
terminated, this Amendment shall have no force or effect and shall be deemed
void ab initio.

 

10.                                 Captions.  The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Amendment.

 

11.                                 Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be an original, and
both of which together shall constitute one instrument.

 

12.                                 Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof which might refer
such interpretations to the laws of a different state or jurisdiction.

 

13.                                 Incorporation of Amendment.  On and after
the date hereof, each reference in the Employment Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall be a reference to
the Employment Agreement as amended hereby.

 

14.                                 Continued Effectiveness of Employment
Agreement.  Except as specifically amended above, all terms of the Employment
Agreement shall remain unchanged and in full force and effect.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

 

EURAMAX INTERNATIONAL INC.

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

J. David Smith

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

 

 

 

 

 

 

Stuart Wallis

 

 

Joseph Silvestri

 

 

 

 

 

 

 

 

 

 

Paul Drack

 

 

 

6

--------------------------------------------------------------------------------